Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

State of the Claims
Claims 1-25, drawn to a shielded glass scaffold and method of preparing shielded glass scaffolds were originally presented on March 25, 2019.  By the preliminary amendment also dated March 25, 2019, claims 1-11, 20, and 22-24 are cancelled and claims 12-13, 15-16, and 18 are amended.  All other claims stand as originally presented.
Claims 1-25 have been presented in the instant application. Claims 1-11, 20, and 22-24 have been cancelled thereby leaving claims 12-19, 21, and 25 pending in the application.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 12-19, 21, and 25 are pending for prosecution on the merits.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 has been amended by the preliminary amendment to recite the limitation “wherein the glass beads and the glass fibers comprise at least two different glass compositions” at lines 4-5.  Regarding supporting basis for the instant amendment, the Examiner acknowledges the recitation at [0014] of the originally filed disclosure which states, in pertinent part, “[t]he shielded scaffolds may comprise one or more glass compositions, for purposes of controlling degradation, biological stimulation, or antimicrobial properties to name a few”.  It would appear that the instant citation constitutes the only mention of employing more than one glass composition in the fabrication of the shielded scaffolds. It can not however be said that this general statement that the scaffolds may comprise more than one glass composition provides supporting basis for the specific embodiment as presently claimed, namely, “wherein the glass beads and the glass fibers comprise at least two different glass compositions”.  
Claim 13 has been amended by the preliminary amendment to recite the limitation of “forming bioactive glass agglomerates from glass beads and glass fibers of at least two different glass compositions” in lines 3-4.  As in the case of claim 12, it can not be said that general statement that the scaffolds may comprise more than one glass composition provides supporting basis for the specific embodiment as presently claimed, namely, “forming the bioactive glass agglomerates glass beads and the glass fibers of at least two different glass compositions”.  Further, the present limitation provides for formation of bioactive glass agglomerates from glass beads of any glass composition and glass fibers from any glass composition.  By contrast, the originally filed disclosure appears to be limited to forming oF to 1100oF at [0033], however the disclosure does not provide supporting basis for the presently claimed temperature range.  
Claim 15 has been amended by the preliminary amendment to recite the limitation wherein the method further includes particles that are crushed to a mean particle size of about 25 microns with 90% less than 53 microns per original claim 15.  It is acknowledged that the original disclosure provides supporting basis for crushing the glass fibers and particles to the presently recited particle size range, however the original disclosure does not provide supporting basis for “further including” particles meeting the instant limitation beyond the bioactive glass fibers and bioactive glass particles used for forming the agglomerates.  
Regarding claim 16, see discussion of claim 13 under 35 U.S.C. 112(a) above regarding formation of bioactive glass fiber and glass particles agglomerates “made of at least two different glass compositions”. In the instant case, although the disclosure states in the most general terms that the scaffolds may comprise more than one glass composition, this disclosure does not provide supporting basis for the specific embodiment as presently claimed, namely including the step of “forming bioactive glass fiber and glass particles agglomerates that are made of at least two different glass compositions”.

Claims 12-19, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming bioactive glass agglomerates by mixing bioactive glass beads and bioactive glass fibers made from the composition as delineated at paragraphs [0026]-[0028] of the originally filed disclosure, does not reasonably provide enablement for the present claims which extend to the use of substantially any glass composition to manufacture the shielded glass scaffolds .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In the instant case, claim 12 recites a step of forming agglomerates from bioactive glass beads and bioactive glass fibers wherein the beads and fibers comprise “at least two different glass compositions”. By contrast, the originally filed disclosure provides a comparatively narrow guidance regarding the permissible glass compositions for use in forming the scaffolds, namely the family of silicate bioactive glasses, borate bioactive glass, or phosphate bioactive glass.  Further the original disclosure provides but a single embodiment of bioactive glass which is employed to the manufacture of the scaffolds, namely 45S5 bioactive glass (see [0032]).  By contrast the scope of the claims extend to encompass the use of any glass composition and Applicant has presented no substantive guidance as to how the invention may be extended to any glass compositions beyond this limited bioactive glass material.  Given the nature of the invention, it can not be said that one of ordinary skill in the art could extend these limited teachings to form shielded glass scaffolds from any glass composition as would be encompassed by the present claim absent an undue quantity of experimentation.  For at least this reason, it is the Examiners assessment that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
In the case of claim 13, the claim has been amended by the preliminary amendment to recite the limitation of “forming bioactive glass agglomerates from glass beads and glass fibers of at least two different glass compositions”.  Similar to claim 12 above, the present limitation encompasses the 
In the case of claim 16, the claim has been amended by the preliminary amendment to recite the limitation of “forming bioactive glass fiber and glass particles agglomerates that are made of at least two different glass compositions”.  Similar to claim 12 above, the present limitation encompasses the formation of agglomerates from particles of any glass composition and agglomerates from glass fibers of any composition.  By contrast, and for reasons noted above with respect to claim 12, the original disclosure is limited to the fabrication of agglomerates from a comparatively narrow range of bioactive glass materials.  Applicant has presented no substantive guidance as to how the invention may be extended to any glass compositions beyond this limited bioactive glass material.  Given the nature of the invention, it can not be said that one of ordinary skill in the art could extend these limited teachings to form shielded glass scaffolds from any glass composition as would be encompassed by the present claim absent an undue quantity of experimentation.  For at least this reason, it is the Examiners assessment that the specification, at the time the application was filed, would not have taught one skilled in the art 
Claim 25 recites the limitation of “forming bioactive glass agglomerates from two or more different glass compositions.  Similar to claim 12 above, the present limitation encompasses the formation of agglomerates generally from any glass compositions.  By contrast, and for reasons noted above with respect to claim 12, the original disclosure is limited to the fabrication of agglomerates from a comparatively narrow range of bioactive glass material particles or particles and fibers.  Applicant has presented no substantive guidance as to how the invention may be extended to any glass compositions beyond this limited bioactive glass material.  Given the nature of the invention, it can not be said that one of ordinary skill in the art could extend these limited teachings to form shielded glass scaffolds from any glass composition as would be encompassed by the present claim absent an undue quantity of experimentation.  For at least this reason, it is the Examiners assessment that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “mixing bioactive glass beads with bioactive glass fibers to form compressible agglomerates wherein the glass beads and the glass fibers comprise at least two different glass compositions” in lines 4-6.  In the instant case, it is unclear if the instant limitation is intended to mean that the glass beads are formed from one composition and the beads are formed from a different glass composition, if the limitation is intended to mean that the glass beads are formed from at least two different glass compositions and the glass fibers are formed from at least two different glass compositions, or if Applicant intends some other meaning from the claim limitation.  In view of the ambiguous nature of the noted limitation, the precise metes and bounds of the claimed invention are rendered unclear and indefinite.
Claim 13 recites the limitation “forming bioactive glass agglomerates from glass beads and glass fibers of at least two different glass compositions” in lines 3-4.  n the instant case, it is unclear if the instant limitation is intended to mean that the glass beads are formed from one composition and the beads are formed from a different glass composition, if the limitation is intended to mean that the glass beads are formed from at least two different glass compositions and the glass fibers are formed from at least two different glass compositions, if the limitation is intended to mean that the  agglomerates are formed from glass beads and that the glass fibers are formed of at least two different glass compositions, or if Applicant intends some other meaning from the claim limitation.  In view of the ambiguous nature of the noted limitation, the precise metes and bounds of the claimed invention are rendered unclear and indefinite.
Claim 13 at line 5 recites the limitation “placing in a crucible and heating…and then cooling”, however the claim does not clearly indicate what is paced in the crucible or what precisely is heated or what precisely is subsequently cooled.  For purposes of expediting examination, the Examiner 
Claim 14 recites the limitation “wherein a central cylindrical axial opening is formed in the crucible”.  In the instant case, it is not apparent if applicant intends the instant limitation to constitute an active step of the claimed method (i.e. that the method includes a step of forming a central cylindrical axial opening in the crucible) or, in the alternative, if the limitation is intended to mean only that the crucible comprises a central cylindrical axial opening.
Claim 15 recites the limitation wherein the method “further including glass particles that are crushed to a mean particle size of about 25 microns with 90% less than 53 microns”.  In the instant case, it is unclear what nexus the instant particles have to the broader claimed method of preparing shielded glass scaffolds.  What glass particles are included, where, and how?  Again, the instant limitation renders the precise metes and bounds of the invention unclear and indefinite.  
Claim 16 recites the limitation of forming bioactive glass fiber and glass particle agglomerates that are made of at least two different glass compositions” in lines 3-4.  As in the case of claim 13 above, it is unclear if Applicant intends the agglomerates to be formed from fibers and particles or if Applicant intends the limitation to mean that bioactive glass fiber agglomerates and glass particle agglomerates are separately formed, or if the limitation requires formation of bioactive glass fibers and a separate step of forming glass particles agglomerates, or some if applicant intends some other meaning.  Further, it is unclear if applicant means for only the glass fibers to be formed from a bioactive glass whereas the glass particles may be formed from any glass material.  Finally, it is unclear if Applicant intends for the fibers to be formed from a first composition(s) and particles are formed of different glass composition(s), if only the particles need to be formed of two or more different glass compositions, or if Applicant intends some other meaning from the claim limitation.  In view of the ambiguous nature of 
Claim 18 recites the limitation wherein the shielded glass scaffolds “are utilized” to form a scaffold selected from a group consisting of the named products.  In the instant case, it is entirely unclear what additional steps would be included or excluded by the recited “utilizing” step.  Regarding this matter, attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).
Regarding claim 19, it is unclear precisely when the crushing step is to be performed within the broader context of the method of preparing shielded glass scaffolds.  Clarification is therefore required.  For purposes of expediting examination, the Examiner understands that the crushing step is performed prior to the step (a) of forming the agglomerates (i.e. that the fibers and particles have a mean particle size of about 25 microns with 90% being less than 53 microns. 
Regarding claim 21, see discussion of claim 14.
Regarding claim 25, the limitation “placing in a crucible and heating  … and then cooling” is recited in lines 4-5, however the claim does not clearly indicate what is paced in the crucible or what precisely is heated or what precisely is subsequently cooled.  For purposes of expediting examination, the Examiner understands the limitation to mean that the bioactive glass agglomerates from step a) are placed in a crucible, heated and then cooled.  
Claim 25 further recites the limitation of heating “to above the glass transition temperature and below the glass melt temperature” in lines 4-5, however step (a) also indicates that the agglomerates 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-19, 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,045,362. Although the claims at issue are not identical, they are not patentably distinct from each other. In the instant case, claim 1 of the ‘362 patent recites missing bioactive beads with bioactive glass fibers to form agglomerates, sintering the agglomerates and treating the agglomerates in a flame to form a glassy exterior.  Although the ‘362 claims are not identical to the presently pending claims, claims 1-19, 21, and 25 would not constitute an obvious extension over the ‘362 claimed invention for one of ordinary skill in the art at the time of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12-19, 21, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2011/005935 to Liu (made of record in the IDS dated March 26, 2019) in view of Pitkanen (Pitkanen, V., Tikkanen, J., Paajanen, M., Graeffe, G., “Processing of Spherical Bioactive Glass Particles”, J. Aerosol Sci., V.26, Suppl 1, pp.S831-S832, 1995)
WO2011/005935 to Liu teaches formation of a bioactive fiber based material wherein fibers are bonded and fused into a rigid structure (7:11-13).  With reference to page 19, line 21-page 21, line 14, Liu teaches mixing bioactive glass fibers and bioactive particles to form an agglomerate (see figure 4) where the powder and fibers are two different glass compositions (page 20, lines 26-30).  Liu teaches 

Liu teaches further treating the agglomerates with a secondary heating method such as a flame to rapidly and uniformly heat the object to a desired temperature to both control bond formation and to control the degree of crystallinity in the resultant sintered porous agglomerates (see page 21, lies 4-14 and page 23, lines 27-32).  Liu however is silent regarding the requirement wherein the agglomerates are dropped through the flame to form a glassy exterior or that the flame in this step has a temperature on the order of 3600oF to 5600oF as required by claim. Thus, it may be said that the prior art contained a “base” method upon which the claimed method may be seen as an “improvement” namely wherein the flame treatment is conducted upon the bioactive glass particles in the temperature range of 3600-5600oF to form a glassy exterior on the agglomerates.

Pitkanen (Pitkanen, V., Tikkanen, J., Paajanen, M., Graeffe, G., “Processing of Spherical Bioactive Glass Particles”, J. Aerosol Sci., V.26, Suppl 1, pp.S831-S832, 1995) discloses a method for flame treating irregularly shaped bioactive glass particles which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Liu.  Regarding this matter Pitkanen discloses a method for processing irregular bioactive glass particles in order to form spherical glass particles.  Pitkanen teaches that spherical glass particles may have particular advantages in certain applications, for example where the bioactive glass material needs to be fluidized and injected into tumors (see page S831, Introduction).  In response to this recognized need, Pitkanen teaches spraying irregular bioactive glass particles directly through the flame of an acetylene oxygen torch at a temperature of 3000-3500oC (see page S831, Experimental System), which temperature range substantially overlaps the temperature range as recited at claim 12, lines 7-8.  In view of the Pitkanen disclosure, it is It is apparent that the prior art contained a 

Regarding claim 13, see discussion of claim 12.  Further Liu at page 20, lines 24-25 notes that bond formation requires temperatures in excess of bout 900oC to form the glass bonds.  Further, Liu notes that the temperature profile of the bond forming step is controlled in a predictable manner to control the degree of crystallization. Further at page 19, lines 6-20, Liu notes that the bond forming step should be limited to as short a duration as possible so as to limit the densification of the agglomerate and to effectively control the pore size and distribution of pore sizes in the product.   Thus, Liu establishes the sintering treatment time as a result-effective-variable of the shielded scaffold manufacture processes which would be subject to routine experimentation and optimization by a skilled practitioner in the arts.  In exemplary embodiments these sintering steps are conducted over the course of 45 to 90 minutes (see page 28, line 12 to page 31, line 19).  Although Liu doesn’t expressly limit the sintering step to be conducted in a period of about ten to about 20 minutes, such a timeframe would 
Regarding claim 14, Liu is silent regarding the structure of the kiln or crucible employed in the heat treatment of the bioactive agglomerates, however one of ordinary skill in the art would have been fully equipped to specify an appropriate vessel (i.e. crucible) to retain the Liu agglomerates during the heating treatment.  As such, the present limitation is not considered to constitute a patentable distinction over the collective prior art of record in view of the ordinary level of skill in the art at the time of the invention.  
Regarding claim 15, Liu teaches that the bioactive glass particles may be the same size as the bioactive glass fibers or up to 1000 times smaller than the bioactive glass fibers (page 19, lines 21-33).  Liu further teaches that the fibers may typically be in the range of about 5 microns to 100 microns in diameter (page 11, lines 12-22).  In the example given at page 19, lines 27-30, Liu notes that for a fiber having a size of 10 microns, the particles may be in the range of 10 microns to 10 nanometers.  In the instant case, Liu is understood to teach a particle size range which overlaps applicants presently claimed particle size range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed range is the optimum. ; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 16, see discussion of claims 12 and 13 above. 
Regarding claim 17, Liu teaches that the heating treatment may be conducted in order to control a degree of crystallinity of the agglomerates (page 20, lines 1-12; page 23, lines 27-32).  Thus a 
Regarding claim 18, see Liu at page 25, lines 4-26 wherein it is noted that the scaffolds may be employed to form a variety of prosthetic implants and as a bone defect filler (page 27, lines 12-23) .
Regarding claim 19, see discussion of claim 15 above.
Regarding claim 21, see discussion of claim 14.
Regarding claim 25, see discussion of claim 12 and 13 above.  Also see Liu at page 20, line 13 to page 21, line 14.  Although Liu does not expressly disclose the use of a crucible for containing the particles in the kiln or oven during the heating step, such a provision would  have been considered an obvious extension over the prior art at the time of the invention for one of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 6,054,400 to Brink discloses a method for manufacturing bioactive glass scaffolds comprising the steps of creating a mixture of bioactive glass particles or beads (col 14, lines 8-16) and subsequently heating the agglomerated glass to form spherical particles by the flame-spray technique (col. 7, lines 25-37; col. 14, lines 45-67).  
US 2013/0228947 to Liu discloses a method for manufacturing a glass scaffold comprising forming mixture of bioactive glass particles and bioactive glass fibers (¶0023]) and heating to sinter the composite agglomerate (¶[0039]).
US 2011/0206828 to Liu discloses a method for manufacturing a glass scaffold comprising forming mixture of bioactive glass particles and bioactive glass fibers (¶0043]), where the fibers and 
US 2011/0165217 to Jung discloses forming a glass scaffold comprising a mixture of bioactive glass particles and fibers followed by a step of sintering the assembly in a furnace (¶[0058]).  The fibers and particles may be different bioactive glass compositions (Example 4; ¶[0082]).
US 2011/0106272 to Liu discloses the manufacture of bioactive glass scaffolds from a mixture of particles and fibers (¶[0058]) wherein the particles and fibers may be different bioactive glass compositions (¶[0060]).  Once the mixture has been shaped, the fibers and particles are bonded by sintering (¶[0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741